Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-14-2005

Mitchell v. Obenski
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3730




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Mitchell v. Obenski" (2005). 2005 Decisions. Paper 1017.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1017


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                    No. 04-3730




                              GREGORY MITCHELL

                                          v.

                   EDWARD OBENSKI; MATTHEW GALE,
        Individually and in their official capacities as Police Officers of the
                      Uwchlan Township Police Department,
                                                              Appellants




                 On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                      D.C. Civil Action No. 02-cv-03717
                         (Honorable Charles R. Weiner)


                               Argued May 27, 2005

       Before: SCIRICA, Chief Judge, ALITO and GARTH, Circuit Judges

                               (Filed: June 14, 2005)


DAVID P. KARAMESSINIS, ESQUIRE (ARGUED)
William J. Devlin, Jr. & Associates
1500 Market Street
Suite 2920, West Tower
Philadelphia, Pennsylvania 19102
       Attorney for Appellants
MILTON S. SAVAGE, JR., ESQUIRE (ARGUED)
1616 Walnut Street, Suite 1910
Philadelphia, Pennsylvania 19103
      Attorney for Appellee


                               OPINION OF THE COURT


SCIRICA, Chief Judge.

      In this civil rights action, defendant police officers appeal from the denial of

summary judgment on the grounds of qualified immunity. We will reverse.

                                     I. Background

      Appellee/Plaintiff Gregory Mitchell alleges that appellants/defendants Matthew

Gale and Warren Obenski, officers in the Uwchlan Township Police Department, violated

his rights under the Fourth and Fourteenth Amendments when they arrested him for the

alleged assault, false imprisonment, and harassment of co-worker Rhonda Morris.

      Mitchell and Morris both worked for U.S. Airways, and they had previously dated

for a disputed period of time. Morris contends Mitchell lured her to his hotel room in

Exton, Pennsylvania, where he attempted to sexually assault her and repeatedly blocked

her escape. During this encounter, Morris learned that Mitchell had gained access to her

e-mail account, and following the incident, Morris alleges that Mitchell continued to

harass her by telephone, pager, and e-mail. Mitchell, on the other hand, contends Morris

spent the night at the hotel without incident, and he denies any subsequent harassment.




                                             2
       Nearly a month later, Morris reported the alleged assault to Officer Obenski.

Based on a written statement provided by Morris, an interview with Morris, and his

review of the hotel register and phone records, Obenski prepared a criminal complaint

and an affidavit of probable cause, which were signed by a District Justice. A non-

attorney employee at the District Attorney’s office advised Obenski that because Mitchell

lived in Maryland, the best way to arrest him would be to prepare an affidavit of due

diligence in support of a fugitive warrant. On this affidavit, Obenski did not indicate any

prior attempts to arrest Mitchell, as none were made. Instead, he indicated that Mitchell

would flee if notified of the charges, a conclusion he reached from his interview with

Morris. This affidavit and the arrest warrant were approved and signed by a District

Justice.

       Gale’s involvement began when Obenski suffered a motorcycle accident, soon

after the preparation of the warrant. Gale followed instructions to pick up the signed

warrant and see that it was executed. Mitchell was subsequently arrested in Maryland and

transported back to Pennsylvania. Between awaiting extradition from Maryland to

Pennsylvania and before posting bail, Mitchell spent nearly two weeks in jail. The

prosecutor eventually reduced the charges against Mitchell from misdemeanors to

summary offenses, and he was found not guilty.




                                             3
          Mitchell brought suit against Obenski and Gale 1 under 42 U.S.C. §§ 1981, 1983,

and 1985,2 alleging a lack of probable cause and the improper obtaining of a fugitive

warrant. On the basis of qualified immunity, appellants moved for summary judgment,

which the District Court denied in a one-line order. Appellants have filed an immediate

appeal of that order.

                          II. Jurisdiction and Standard of Review

          We have jurisdiction under the “collateral order” doctrine of 28 U.S.C. § 1291.

See Mitchell v. Forsyth, 472 U.S. 511, 530 (1985) (holding that “a district court’s denial

of a claim of qualified immunity, to the extent that it turns on an issue of law, is an

appealable ‘final decision’ within the meaning of 28 U.S.C. § 1291”). An order denying

summary judgment is immediately appealable where the defendant is a public official

asserting a claim of qualified immunity. Johnson v. Jones, 515 U.S. 304, 311 (1995); see

also Schieber v. City of Philadelphia, 320 F.3d 409, 415 (3d Cir. 2003).




   1
       Mitchell also brought claims against Morris, which were severed from this suit.
   2
    The briefs to this Court as well as to the District Court focus almost exclusively on
Mitchell’s § 1983 claims. Appellants’ brief notes that Mitchell failed to address the §§
1981 and 1985 claims in his opposition to the motion for summary judgment. While
appellants contend this failure to oppose the motion on these grounds effectively
dismisses the claims, we do not need to address this question. Since these claims arise
from the same set of events as the § 1983 claim, a finding of qualified immunity
immunizes the officers against all three.

                                               4
       Although the District Court summarily dismissed appellants’ summary judgement

motion in a one-line order,3 the motion was predicated on a defense of qualified

immunity. Our review of the record reveals that the facts underlying the officers’ actions

are not in dispute. Therefore we exercise plenary review to determine whether, in light of

these facts, appellants are entitled to qualified immunity as a matter of law. Schieber, 320

F.3d at 415 (3d Cir. 2003).

                                       III. Analysis

       In Saucier v. Katz, the Supreme Court held that, for qualified immunity claims, a

court must first determine whether there is a constitutional right that would have been

violated assuming the facts alleged. Second, it must determine whether this right was

clearly established such that the defendant was on notice that his actions constituted a

violation. 533 U.S. 194, 200 (2001); see also Forbes, 313 F.3d at 148 (3d Cir. 2002);

Bennett v. Murphy, 274 F.3d 133, 136-37 (3d Cir. 2001). Whether a right is clearly

established and whether an officer acted reasonably are questions of law. Bartholomew v.

Pennsylvania, 221 F.3d 425, 428 (3d Cir. 2000).




   3
    We reiterate the supervisory rule issued in Forbes v. Township of Lower Merion,
requiring that “future dispositions of a motion in which a party pleads qualified immunity
include, at minimum, an identification of relevant factual issues and an analysis of the law
that justifies the ruling with respect to those issues.” 313 F.3d 144, 149 (3d Cir. 2002).

                                             5
A. Probable Cause for Mitchell’s Arrest

       There is a Fourth Amendment right to be free from arrest without probable cause,

and this right is clearly established. See, e.g., Groh v. Ramirez, 540 U.S. 551, 563-64

(2004); Saucier, 533 U.S. at 207-08 (2001). The only question, therefore, is whether a

reasonable officer would have believed there was probable cause to arrest Mitchell.

       “The qualified immunity standard gives ample room for mistaken judgments by

protecting all but the plainly incompetent or those who knowingly violate the law.”

Hunter v. Bryant, 502 U.S. 224, 229 (1991) (citation omitted); see also Sharrar v.

Felsing, 128 F.3d 810, 826 (3d Cir. 1997). More specifically, an officer’s affidavit

supporting a search warrant is presumptively valid. Franks v. Delaware, 438 U.S. 154,

171-72 (1978). This presumption also applies to arrest warrants. See, e.g., Wilson v.

Russo, 212 F.3d 781, 786 (3d Cir. 2000). We apply the standard of objective

reasonableness set forth in United States v. Leon, which held that “[i]n the ordinary case,

an officer cannot be expected to question the magistrate’s probable-cause determination.

. . . [O]nce the warrant issues, there is literally nothing more the policeman can do in

seeking to comply with the law.” 468 U.S. 897, 921 (1984) (citation omitted).

       In this case, Obenski’s affidavit of probable cause was based on his reliance on

Morris’ statements and the hotel records. We have held that it is reasonable for officers

to assess a complainant’s “demeanor, find her story credible, and rely on her subsequent

identification of . . . the attacker. When a police officer has received a reliable


                                              6
identification by a victim of his or her attacker, the police have probable cause to arrest.”

Sharrar, 128 F.3d. at 818 (3d Cir. 1997). Obenski might have taken further steps, such

as interviewing Mitchell before arresting him, or he might have approached Morris’s

account with more skepticism. But the mere fact that a police investigation could have

been more thorough does not vitiate probable cause. Morris presented Obenski with a

credible, consistent account of sexual assault that was supported in part by hotel records.

Furthermore, the fact that a District Justice signed the warrant entitles Obenski to a

presumption of reasonableness that can only be overcome by “allegations of deliberate

falsehood or of reckless disregard for the truth,” which must be accompanied by specific

proof. Franks, 438 U.S. at 171 (1978). “Only where the warrant application is ‘so

lacking in indicia of probable cause as to render official belief in its existence

unreasonable[]’ will the officer lose the shield of immunity.” Orsatti v. N.J. State Police,

71 F.3d 480, 483 (3d Cir. 1995) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).

Mitchell does not offer any proof of deliberate falsehood by Obenski, and Obenski’s

actions surpass the Orsatti standard.

       For these reasons, we hold that a reasonable officer in Obenski’s position would

have believed that probable cause to arrest Mitchell existed, and at the very least, that it

would not have been clear to a reasonable officer that probable cause was lacking. As

such, Obenski is entitled to qualified immunity for his actions.




                                              7
B. Designation of Mitchell as a Fugitive

          Mitchell also contends Obenski improperly designated him a fugitive. Even if we

assume, arguendo, that designation as a fugitive implicates a clearly established

constitutional right, Mitchell’s contention still fails. Mitchell argues he was not a

fugitive because he did not leave Pennsylvania to evade the law. But appellants are

correct that “fugitive” status does not turn on the subjective intentions of the accused.

The Supreme Court held nearly a century ago that “all that is necessary to convert a

criminal . . . into a fugitive from justice is that he should have left the State after having

incurred guilt there.” Strassheim v. Daily, 221 U.S. 280, 285 (1911); see also Gee v.

Kansas, 912 F.2d 414, 418 (10th Cir. 1990) (“A fugitive from justice is a person who is

1) suspected of or has been convicted of committing a crime, 2) sought by the

jurisdiction so that the jurisdiction may subject the person to its criminal justice system,

and 3) has left the jurisdiction and is found within the boundaries of another.”) (citations

omitted); Moncrief v. Anderson, 342 F.2d 902, 904 (D.C. Cir. 1964) (“Fugitivity means

presence in the demanding state when the crime was allegedly committed.”). After

Mitchell had allegedly violated the law in Pennsylvania, he left the state. Therefore, it

was not unreasonable for Obenski to designate Mitchell as a fugitive for the purposes of

arrest.

          The case law also supports appellants’ argument that the designation of Mitchell

as a fugitive did not implicate any separate, clearly established constitutional right. Some


                                               8
courts of appeals have outright rejected alleged constitutional violations in the context of

the arrest and extradition of fugitives. See, e.g., Barton v. Norrod, 106 F.3d 1289, 1299

(6th Cir. 1997) (holding that there is no protected individual right to compliance with

formal extradition procedures, and that “even if such a right did exist, it certainly was not

a clearly established right at the time of [the] arrest.”); Ortega v. City of Kansas City, 875

F.2d 1497, 1499 (10th Cir. 1989) (“a criminal suspect has no pre-arrest extradition rights,

the violation of which give rise to a cause of action under 42 U.S.C. § 1983.”). Mitchell

provides no legal support for the existence of a right not to be designated as a fugitive,

and at the very least, such a right was not clearly established.

       Mitchell also contends that Obenski’s affidavit of due diligence in support of the

fugitive warrant was false. But he provides no evidence of any misrepresentation.

Obenski simply noted on the affidavit that it was his belief, based on his discussion with

Morris, that Mitchell might attempt to flee if notified of the charges, and that he had been

advised by the District Attorney’s office to request such a warrant. The District Justice’s

approval of the warrant lends further support to the reasonableness of Obenski’s course

of action.

       For these reasons, Obenski is entitled to qualified immunity for his actions in

obtaining the fugitive warrant.




                                              9
C. Officer Gale’s Involvement

       The Supreme Court has held that liability under 42 U.S.C. § 1983 is individual

and requires evidence of personal involvement in a constitutional violation. Rizzo v.

Goode, 423 U.S. 362, 377 (1976) (rejecting respondeat superior liability under § 1983);

see also Heggenmiller v. Edna Mahan Corr. Inst. for Women, 2005 U.S. App. LEXIS

6067, at *10 (3d Cir. Apr. 11, 2005) (rejecting the § 1983 claims of prisoners against

supervisory prison officials for the conduct of certain prison guards); Bieregu v. Reno, 59

F.3d 1445, 1448 n.1 (3d Cir. 1995) (“to be liable for a constitutional violation a

defendant must have some causal connection to the wrongdoing”).

       The wrongdoing Mitchell asserts is a failure to show probable cause to support an

arrest warrant and the improper designation of Mitchell as a fugitive – he makes no

claims about the actual execution of the warrant. But Gale played no part in obtaining

the warrant. Even if we assume, arguendo, that there were actionable defects in the

manner in which Obenski obtained the warrant, Gale is not liable for executing a warrant

prepared by another officer and signed by a judge.

       Given both the individual nature of § 1983 liability and the reasonableness of

Gale’s actions, he is entitled to qualified immunity.




                                             10
                                    IV. Conclusion

      For the foregoing reasons, we will reverse the decision of the District Court, and

we will remand the matter with instructions to grant appellants’ motion for summary

judgment.




                                           11